Case 3:20-cv-05811-BRM-TJB Document 24 Filed 10/23/20 Page 1 of 7 PageID: 357




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

GVN IV, LLC, et al.,
                                                         Civil Action No. 20-5811 (BRM)
               Plaintiffs,

       v.
                                                          MEMORANDUM OPINION
SALERNO, et al.,

               Defendants.


BONGIOVANNI, United States Magistrate Judge

       Currently pending before the Court is Plaintiffs GVN IV, LLC, et al.’s (“Plaintiffs”)

Motion for Default Judgment (Docket Entry No. 15) and Defendants Salerno, et al.’s

(“Defendants”) Cross Motion to Vacate the Clerk’s Entry of Default and for an Extension of

Time to File an Answer. (Docket Entry No. 17). Plaintiffs oppose Defendants’ Motion. (Docket

Entry No. 23). The Court has fully reviewed and considered all arguments raised in favor of and

in opposition to both Plaintiffs’ and Defendants’ Motions. The Court considers the Motions

without argument pursuant to L.Civ.R. 78.1(b). For the reasons set forth below, Plaintiffs’

Motion for Default Judgment is DENIED and Defendants’ Motion to Vacate the Clerk’s Entry of

Default and for an Extension of time is GRANTED.

       I.      Background and Procedural History

       The Court and the parties are familiar with the facts underlying this case as well as its

procedural history. As a result, neither will be restated at length herein. Instead, only those facts

most relevant to the pending Motion for Default Judgment and Motion to Vacate the Clerk’s

Entry of Default are included.
Case 3:20-cv-05811-BRM-TJB Document 24 Filed 10/23/20 Page 2 of 7 PageID: 358




       On May 12, 2020, Plaintiffs filed a Complaint against the Defendants in this matter.

(Docket Entry No. 1). Plaintiffs served Defendant, Salerno Complementary Medicine, PLLC

(“Salerno Center”), via process server on May 19, 2020, and filed an affidavit of service on May

27, 2020 (Docket Entry No. 6) and served Defendant Vitanutrient IV, LLC (“Vitanutrient”), via

process server on May 19, 2020, and filed an affidavit of service on May 26, 2020. (Docket

Entry No. 7). Both parties’ responsive pleadings were due on June 9, 2020. Plaintiffs served

Defendants Helene and John Salerno on June 1, 2020 and filed affidavits of service on June 2,

2020 (Docket Entry Nos. 8 and 9), making the deadline for Mr. and Mrs. Salerno to file a

responsive pleading June 22, 2020. On June 10, 2020, the parties filed a stipulation agreeing to

extend the time for all Defendants to file their answers to June 22, 2020. (Docket Entry No. 10).

The Court granted the request. (Docket Entry No. 11).

        On June 22, 2020, the parties informally agreed to extend the time for Defendants to

Answer from June 22, 2020 to July 13, 2020, although no notation of this agreement was made

on the Court’s docket. (See parties’ e-mail exchange at Docket Entry No. 13-2). On the same

date, Defendants’ counsel at Inglesino, Webster, Wyciskala, Taylor LLC, informed Plaintiffs’

counsel that they would no longer be representing Defendants in this matter, but withdrawal was

never sought or effectuated. (Id.). Defendants failed to timely respond to Plaintiff’s Complaint

by July 13, 2020. On July 14, 2020, Plaintiffs filed a request for clerk’s entry of default (Docket

Entry No. 13) which was entered on July 15, 2020. (See Clerk’s Entry of Default of 7/15/2020).

On July 21, 2020, Plaintiffs filed a motion for default judgment. (Docket Entry No. 15). On

August 3, 2020, Defendants filed a cross motion for an extension of time to file an answer and to

set aside the clerk’s entry of default. (Docket Entry No. 17). On September 1, 2020, Plaintiffs

filed a reply. (Docket Entry No. 23).



                                                 2
Case 3:20-cv-05811-BRM-TJB Document 24 Filed 10/23/20 Page 3 of 7 PageID: 359




        II.     Legal Standard

        Pursuant to FED.R.CIV.P. (“Rule”) 55(a): “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.” However, the Court may vacate

the entry of default. See Rule 55(c). The decision to set aside a clerk’s entry of default “‘is left

primarily to the discretion of the district court.’” Bailey v. United Airlines, 279 F.3d 194, 204 (3d

Cir. 2002) (quoting Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984)). Rule 55(c)

provides that “[t]he court may set aside an entry of default for good cause[.]” In deciding

whether there is good cause to vacate the entry of default, courts examine: “(1) whether the party

subject to default has a meritorious defense, (2) the prejudice suffered by the party seeking

default, and (3) the culpability of the party subject to default.” Doug Brady, Inc. v. N.J. Bldg.

Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008). Because default is consider an

“extreme sanction . . . of last resort[,]” any doubts must be resolved in favor of vacating default

and “proceeding on the merits.” Id.

        III.    Discussion

        The Court considers the aforementioned factors as well as the preference for cases to be

decided on their merits in determining whether to vacate default as requested by Defendants.

The threshold question for the Court is whether Defendants have a meritorious defense. “The

showing of a meritorious defense is accomplished when ‘allegations of defendant’s answer, if

established on trial, would constitute a complete defense to the action.’” United States of

America v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984) (quoting Tozer v.

Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir. 1951)). Here, the Court finds this

factor to be neutral.



                                                  3
Case 3:20-cv-05811-BRM-TJB Document 24 Filed 10/23/20 Page 4 of 7 PageID: 360




        First, Defendants argue that Plaintiffs lack standing to bring suit for the disclosure of

protected health information, as “[t]he ability to bring an enforcement action to remedy HIPAA

violations lies within the exclusive province of the Secretary of Health and Human Services, not

the hands of private citizens.” (Def.s’ Br. at 4; Docket Entry No. 17-1). Next, Defendants deny

Plaintiffs’ claims of fraud and misrepresentation, arguing that Defendants could not have entered

an exclusive agreement to sell certain products such as “BEMER” to Plaintiffs because

Defendants do not own the patent or rights to sell products like “BEMER” and therefore would

have no authority to create an exclusive agreement. (Id. a. 4). Defendants also argue that

Plaintiffs’ claim that Defendants took supplies from the business for personal use without

including those supplies on the accounts-receivable records is without merit because this was

common practice amongst the parties and all supplies were appropriately accounted for. (Id.).

Defendants also challenge Plaintiffs’ claim that Defendants failed to provide requested

accounting for the parties’ joint business ventures, arguing that Plaintiffs were directed to Dr.

Salerno’s accountant, Vincent L. DiVito, CPA, and Plaintiffs were given access to the requested

accountings. Lastly, Defendants argue that Plaintiff’s allegation of breach of contract pertaining

to 492 Penfield Road is without merit because “[a]though the construction and subsequent listing

of the property was delayed, a certificate of occupancy for the home has been issued and the

property is presently listed for sale.” (Id. at 5).

        Plaintiffs argue in their reply that Defendants failed to proffer a meritorious defense to

any of the eighteen claims raised in the Complaint. First, Plaintiff argues that Defendants have

not raised any defense, let alone a meritorious defense, to six of the claims in the Complaint. (See

Pl.s’ Reply at 12; Docket Entry No. 23). Plaintiffs argue that Defendants admit this by stating

they can “set forth meritorious defenses for many of these claims.” (Defs.’ Opp. at 4; Docket



                                                      4
Case 3:20-cv-05811-BRM-TJB Document 24 Filed 10/23/20 Page 5 of 7 PageID: 361




Entry No. 17-2). Plaintiffs argue that Defendants raise generic defenses to eight claims, and that

the few defenses that were raised by Defendants for the remaining claims do not rise to the level

of a meritorious defense. Plaintiffs argue that Defendants’ motion to vacate the entry of default

must be denied based on the lack of meritorious defenses set fourth by Plaintiff.

       Though motions to vacate entry of default and motions to vacate entry of default

judgment consider the same factors, the former are held to a more lenient standard. See Feliciano

v. Reliant Tooling Co. Ltd., 691 F.2d 653, 656 (3d Cir.1982)(“Less substantial grounds may be

adequate for setting aside a default than would be required for opening a judgment”); Wright,

Miller & Kane, Federal Practice and Procedure: Civil 2d § 2692 at 471 (“[T]he federal courts are

willing to grant relief from a default entry more readily and with a lesser showing than they are

in the case of a default judgment.”). In the context of a motion to vacate entry of default, courts

in this District have been reluctant to deny vacatur based on the lack of a meritorious defense

alone. See Nat'l Specialty Ins. Co. v. Papa, 2012 U.S. Dist. LEXIS 34047 (D.N.J. March 14,

2014); Toy v. Hayman, 2008 U.S. Dist. LEXIS 94582 (D.N.J. Nov. 20, 2008). The Court

therefore finds this factor to be neutral, weighing neither against nor for Defendants’ motion to

vacate the entry of default.

       Next, the Court considers whether Plaintiffs will suffer prejudice if the entry of default is

vacated. Defendants filed the present Motion on August 3, 2020, less than three weeks after

Plaintiffs requested and the Clerk entered default, and just over a month after its Answer was

due. (Docket Entry No. 17). Notably, delay in the adjudication of a claim “rarely serves to

establish the degree of prejudice” sufficient to warrant the denial of a motion to vacate an entry

of default. Feliciano v. Reliant Tooling Co. Ltd., 691 F.2d 653, 657 (3d Cir. 1982); New Jersey

Right to Life Committee, Inc. v. New Jersey Republican Profile Coalition, Civil Action No. 05-



                                                 5
Case 3:20-cv-05811-BRM-TJB Document 24 Filed 10/23/20 Page 6 of 7 PageID: 362




5443 (DMC), 2006 WL 2252375, at *2 (D.N.J. Aug. 7, 2006). Here, the Court finds that

Plaintiff will not be prejudiced if default is vacated, as the delay here is minimal. Under these

circumstances, the Court is not persuaded that Plaintiff will suffer any prejudice if default is

vacated and this matter is allowed to proceed on the merits.

       Third, the Court considers whether the entry of default was a product of Defendants’

culpable conduct. “[T]he standard for ‘culpable conduct’ in this Circuit is the ‘willfulness’ or

‘bad faith’ of a non-responding defendant.” Hritz v. Woma Corp., 732 F.2d 1178, 1182 (3d Cir.

1984). Negligence is insufficient. Instead, there needs to be a knowing or, at least, “[r]eckless

disregard for repeated communications from plaintiffs and the court[.]” Id. at 1183. Despite

Plaintiffs’ claims to the contrary, the Court finds that Defendants’ failure to timely answer did not

result from its culpable conduct. While Defendants were certainly aware of these proceedings,

they did not knowingly or recklessly disregard their need to participate. Instead, Defendants

argue that their failure to answer, move or otherwise respond to Plaintiff’s Complaint within the

time prescribed was due to the fact that it had been attempting to retain counsel to help mount a

defense to this action. (See Def.s’ Br. at 4; Docket Entry No. 17-1). Defendants admit that they

“failed to fully appreciate the timelines dictated by the Federal Rule of Civil Procedure” but that

they “made reasonable efforts to secure legal counsel when they became aware of this matter” by

contacting multiple law firms which took longer than expected. (Id. at 5). Although the better

course of action would have been for Defendants to have sought an extension of time to answer,

there is no persuasive evidence that its failure to act timely resulted from willfulness or bad faith.

As a result, the Court finds that the entry of default, here, cannot be attributed to any “culpable

conduct” on Defendants’ part.




                                                  6
Case 3:20-cv-05811-BRM-TJB Document 24 Filed 10/23/20 Page 7 of 7 PageID: 363




       Under these circumstances, especially given the preference that civil actions be decided

on their merits, the Court finds good cause under Rule 55(c) to vacate default. Plaintiffs’ Motion

for Default Judgment is DENIED and Defendants’ Motion to Vacate the Clerk’s Entry of Default

and for an extension of time is GRANTED. Defendants are directed to answer, move or

otherwise respond to Plaintiff’s Complaint by November 12, 2020.

       The Court notes that Plaintiffs have requested, in the alternative, to be afforded certain

immediate equitable relief. Plaintiffs ask the Court to “appoint a new realtor to handle the sale of

492 Penfield Road; order Defendants to provide a complete accounting of the books and records

for each business named in the litigation at their sole cost; order Defendants to pay the costs and

fees associated with this motion; and any other relief the court may deem fair and equitable.”

(Pls.’ Reply at 19; Docket Entry No. 23). The Court finds that Plaintiffs are not entitled to any

alternative relief at this time. Plaintiffs may raise appropriate arguments for injunctive relief in a

separate motion to the Court.

Dated: October 23, 2020

                                                   s/ Tonianne J. Bongiovanni
                                               HONORABLE TONIANNE J. BONGIOVANNI
                                               UNITED STATES MAGISTRATE JUDGE




                                                  7
